—Judgment, Supreme *51Court, New York County (Edwin Torres, J.), rendered November 10, 1998, convicting defendant, upon his plea of guilty, of kidnapping in the first degree (two counts) and robbery in the first degree, and sentencing him to concurrent terms of 15 years to life, 15 years to life and 12V2 to 25 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. The sentencing court properly exercised its discretion in making no further inquiry about defendant’s conclusory claim that he had been coerced by counsel (see, People v Pemberton, 268 AD2d 236), since the court’s familiarity with the circumstances of the plea permitted it to make an informed determination that the claim was groundless. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.